Order entered June 8, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00493-CV

                   IN THE INTEREST OF J.R.W., ET AL., CHILDREN

                      On Appeal from the 330th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. 13-09740-Y

                                            ORDER
       This is an accelerated appeal from a decree terminating Father’s parental rights. On April

15, 2015, after perfecting appeal, Father’s trial counsel, who was appointed, filed in the trial

court a motion to withdraw and substitute appellate counsel. By letter dated May 19, 2015,

Deputy Dallas County District Clerk Angela C. Conejo informed this Court that no order had

been entered by the trial court on trial counsel’s motion. By order entered May 22, 2015, we

abated this appeal to allow the trial court an opportunity to conduct a hearing to determine if

good cause existed to replace trial counsel with another attorney on appeal. Our order directed

the trial court to make written findings of fact and sign an order either allowing trial counsel to

withdraw and appointing appellate counsel or continuing trial counsel’s representation. Our

order further directed court reporter Francheska Duffey to file a reporter’s record of the hearing

and Dallas County District Clerk Felicia Pitre to file a supplemental clerk’s record containing the

trial court’s findings, any supporting documentation, and the trial court’s order. On June 5,
2015, a supplemental clerk’s record was filed containing an order allowing trial counsel to

withdraw and appointing April Smith appellate counsel. Because the purpose of our abatement

order—to permit the trial court an opportunity to rule on trial counsel’s motion—has been

accomplished, we REINSTATE the appeal.

       We note our records already reflect the substitution of counsel. Pursuant to our May

22nd order, the reporter’s trial record remains due June 10, 2015.

       We DIRECT the Clerk of the Court to send a copy of this order to Ms. Duffey.




                                                     /s/    ROBERT M. FILLMORE
                                                            PRESIDING JUSTICE